ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_06_FR.txt. OPINION INDIVIDUELLE DE M. MOSLER
[Traduction]

Je m’associe à l’opinion selon laquelle la demande en indication de
mesures conservatoires doit être rejetée. Tel étant l’effet du dispositif de
Pordonnance, j'ai voté pour ce dispositif bien que je ne partage pas les
motifs retenus par la majorité de mes collègues, mais arrive à la même
conclusion sur des bases différentes.

Une ordonnance rendue à la demande d’un Etat requérant qui sollicite
Vindication de mesures conservatoires en attendant l’arrêt intervient au
cours d’une procédure incidente, normalement à un stade très prélimi-
naire du déroulement du procès devant la Cour. De plus, la décision
définitive sur la compétence et la recevabilité est renvoyée à plus tard si
les parties, comme c’est le cas en l’espèce, ne sont pas d’accord à ce sujet.
Les questions qui relèvent du fond de l’affaire doivent être laissées en-
tièrement de côté. Vu le caractère provisoire d’une telle procédure et la
nécessité de se prononcer d’urgence, l'énoncé des motifs conduisant au
dispositif de l’ordonnance reste bref. Il en découle que les mêmes restric-
tions s’imposent dans une opinion quis’écarte des motifs de l’ordonnance.

Sous cette réserve, mes motifs sont les suivants:

1. À mon avis, la première question qui se pose est celle de la compé-
tence de la Cour pour indiquer des mesures conservatoires en l’affaire
dont elle a été saisie par la Grèce dans sa requête introductive d’instance
du 10 août 1976. L’article 41 du Statut donne ce pouvoir à la Cour sans
constituer, selon mon interprétation, une source de compétence auto-
nome, de même rang et se situant sur le même plan juridique que l’ar-
ticle 36. Les différents fondements donnés par celui-ci à l’obligation de parti-
ciper à une instance devant la Cour comme partie défenderesse dépendent
tous de l’acceptation volontaire de PEtat intéressé. L'article 41 constitue
néanmoins une source autonome de compétence dans la mesure où il
permet de n’examiner les motifs de juridiction prévus par l’article de base
que pour autant qu’il est possible de le faire sans retarder l’examen urgent
de la demande en indication de mesures conservatoires.

L’ordonnance sollicitée ayant un caractère provisoire et ne préjugeant
en rien les décisions à prendre dans la suite de la procédure, il suffit d’après
moi que, si elle indique effectivement des mesures conservatoires, la Cour
se soit d’abord assurée provisoirement, par un examen sommaire du dos-
sier (y compris les observations écrites d’une partie non représentée) et
sous réserve des exceptions qui pourraient être soulevées par la suite, de sa
compétence pour statuer sur le fond de l’affaire. Cela pourrait être un
essai de définition du critère à appliquer aux fins d’une épreuve positive

25
MER ÉGÉE (OP. IND. MOSLER) 25

prima facie. Yajouterai que l’affirmation provisoire de la compétence ne
constitue pas, à mon avis, l’une des «circonstances » qui contribuent à
rendre nécessaires des mesures conservatoires au sens de l’article 41, mais
une condition préalable pour rechercher si de telles circonstances existent.

Cependant si la Cour, comme elle le fait dans la présente ordonnance,
rejette la demande au motif que les circonstances ne lui paraissent pas
exiger de mesures conservatoires, elle examine la situation juridique
existant entre les parties au différend et, dans cette mesure, elle exerce
effectivement une compétence. Mais dans cette hypothèse, il lui suffit de
s'assurer qu'elle n’est pas manifestement dépourvue de juridiction, l’or-
donnance n’affectant en rien les droits de la partie défenderesse.

2. En l’espèce, la compétence est discutable et elle n’est certainement
pas manifeste. Je dois donc rechercher si, selon les critères indiqués ci-
dessus, elle est suffisamment établie pour justifier l'indication de mesures
conservatoires, à supposer que les circonstances exigent de telles mesures
pour sauvegarder le droit de chacun. La Grèce affirme que la compétence
de la Cour pour connaître du fond du différend repose sur deux bases
distinctes, dont chacune est suffisante: l’Acte général de Genève du
26 septembre 1928 et le communiqué de Bruxelles du 31 mai 1975:

a) Des motifs raisonnables permettraient de soutenir que l’Acte général
de Genève est toujours en vigueur entre celles des parties qui ne l’ont
pas dénoncé, mais il existe aussi des arguments en sens contraire qui
pourraient être invoqués dans la procédure sur la compétence. En
outre la réserve de la Grèce, faite en 1931 conformément à l’article 39,
paragraphe 2 c), de l’Acte général (ann. IX de la requête), qui exclut
notamment des engagements pris en vertu de l’Acte «les différends
ayant trait au statut territorial de la Grèce» amène à se demander si ce
statut englobe les zones du plateau continental relevant de PEtat
riverain. Cependant aucun de ces problèmes ne saurait être résolu,
même de façon sommaire, au cours de la procédure incidente actuelle,
autant qu'il serait nécessaire pour satisfaire au critère indiqué plus
haut et pour fournir le fondement de la compétence de la Cour à ce
stade.

b) Il en va de même pour le communiqué de Bruxelles du 31 mai 1975.
Après un examen sommaire, je ne suis pas persuadé que ce communi-
qué constitue un accord en vue de soumettre à la Cour les problèmes
«concernant le plateau continental de la mer Egée» qui permettrait
à l’une ou l’autre partie d'introduire une instance devant la Cour.

3. La demande doit donc être rejetée pour le simple motif que la com-
pétence de la Cour n’est pas suffisamment établie. Elle devra être déter-
minée dans la suite de la procédure sur la base de l’article 36, para-
graphe 6, du Statut.

La Cour fonde sa décision négative sur les circonstances de la situation
actuelle, qui ne lui paraissent pas nécessiter l’indication de mesures conser-

26
MER ÉGÉE (OP. IND. MOSLER) 26

vatoires pour sauvegarder les droits de chacune des parties. Elle par-
vient à cette conclusion après avoir envisagé, premièrement, les consé-
quences de l'exploration effectuée par le MTA Sismik I d’une partie du lit
de la mer dont ie rattachement à la Grèce ou à la Turquie est en litige
entre ces Etats et, deuxièmement, le risque d’un conflit armé à la suite des
mesures militaires prises par la Turquie pour protéger son navire de
recherche et par la Grèce pour en repérer les mouvements.

Je souscris au raisonnement de la Cour suivant lequel l’exploration
continue de zones contestées du plateau continental par le MTA Sismik I
ne cause pas, en elle-même et considérée isolément, un préjudice irré-
parable à la Grèce, justifiant l’exercice du pouvoir exceptionnel que
l’article 41 confère à ia Cour, quand bien même, dans l’hypothèse d’un
arrêt favorable à la Grèce, il y aurait de ce fait violation d’un droit ex-
clusif de l'Etat riverain.

Je dois cependant exprimer des doutes au sujet de la distinction établie
par la Cour entre la violation des droits d’exploration qui appartien-
draient à la Grèce et les mesures militaires prises de part et d’autre pour
protéger ou surveiller le navire, et qui comportent un risque de conflit
armé. Pour moi, l’aspect militaire n’est pas un élément distinct mais
simplement une circonstance aggravante qui s’ajoute à l’élément de base
qu’est exploration continue. A mon sens la Cour aurait dû considérer
qu’il entrait dans ses attributions générales d’envisager la situation dans
son ensemble, indépendamment de son appréciation de la résolution du
Conseil de sécurité et des réactions qu’elle a inspirées à la Grèce et à la
Turquie.

Toutefois, ayant adopté le point de vue que j’ai indiqué dans la sec-
tion 2 de la présente opinion, j'estime que la question de savoir si l’une de ces
deux circonstances, ou les deux prises ensemble, exigent l’indication de
mesures conservatoires pour sauvegarder les droits de chacune des parties
n’est plus pertinente. Je dois donc m’abstenir de toute autre observation à
ce sujet.

(Signé) Hermann MOSLER.

27
